                                                                                                                                          Case 2:20-mc-00027 Document 1-3 Filed 03/16/20 Page 1 of 9 Page ID #:23



                                                                                                                                           RUFUS-ISAACS ACLAND & GRANTHAM LLP
                                                                                                                                         1 ALEXANDER RUFUS-ISAACS, State Bar No. 135747
                                                                                                                                            aisaacs@rufuslaw.com
                                                                                                                                         2 232 N. Canon Drive
                                                                                                                                           Beverly Hills, California 90210
                                                                                                                                         3 Telephone: (310) 274-3803
                                                                                                                                           Facsimile: (310) 860-2430
                                                                                                                                         4
                                                                                                                                           Attorneys for Petitioners News Group
                                                                                                                                         5 Newspapers Limited and Dan Wootton
                                                                                                                                         6
                                                                                                                                         7
                                                                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                                         8
                                                                                                                                                          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                                         9
                                                                                                                                        10
R U F U S -I S A A C S A C L A N D &




                                                                                                                                           NEWS GROUP NEWSPAPERS                        CASE No. 2:20-mc-00027
                                                                                                                                        11 LIMITED, a company incorporated
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430




                                                                                                                                           under the laws of England and Wales,         DECLARATION OF JEFFREY
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12 and DAN WOOTTON, an individual               SMELE IN SUPPORT OF
                                                                                                                                                                                        PETITIONERS’ APPLICATION
                                       232 N. CANON DRIVE




                                                                                                                                        13                     Petitioners,             FOR ORDER COMPELLING
                                                                                                                                                                                        TESTIMONY OF LAURA
                                                                                                                                        14                v.                            DIVENERE, MELISSA SAENZ
                                                                                                                                                                                        AND TYLER HADDEN IN
                                                                                                                                        15 LAURA DIVENERE, an individual,               FOREIGN PROCEEDING UNDER
                                                                                                                                           MELISSA SAENZ, an individual, and            28 U.S.C. 1782
                                                                                                                                        16 TYLER HADDEN, an individual,
                                                                                                                                        17                     Respondents.
                                                                                                                                        18
                                                                                                                                        19
                                                                                                                                        20
                                                                                                                                        21
                                                                                                                                        22
                                                                                                                                        23
                                                                                                                                        24
                                                                                                                                        25
                                                                                                                                        26
                                                                                                                                        27
                                                                                                                                        28   8544.5.3.9                             1
                                                                                                                                                DECLARATION OF JEFFREY SMELE IN SUPPORT OF PETITIONERS’ APPLICATION FOR ORDER
                                                                                                                                             COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN IN FOREIGN
                                                                                                                                                                        PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-3 Filed 03/16/20 Page 2 of 9 Page ID #:24




                                                                                                                                         1                             DECLARATION OF JEFFREY SMELE
                                                                                                                                         2                I, Jeffrey Smele, declare as follows:
                                                                                                                                         3                1.    I am a solicitor duly admitted to practice in England and Wales. I am a
                                                                                                                                         4 partner with Simons Muirhead & Burton LLP (“SMB”), solicitors acting for
                                                                                                                                         5 Petitioners News Group Newspapers Limited (“News Group”) and Dan Wootton in
                                                                                                                                         6 the proceeding described in Paragraph 3 below as the English Action. I have
                                                                                                                                         7 personal knowledge of the facts set forth herein, except as to those stated on
                                                                                                                                         8 information and belief and, as to those, I am informed and believe them to be true.
                                                                                                                                         9 If called as a witness, I could and would competently testify to the matters stated
                                                                                                                                        10 herein.
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11                2.    News Group publishes newspapers including The Sun, and is
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12 incorporated under the laws of England and Wales with its registered office at 1
                                       232 N. CANON DRIVE




                                                                                                                                        13 London Bridge Street, London SE1 9GF, United Kingdom. Dan Wootton is a
                                                                                                                                        14 journalist employed by News Group who wrote the articles in question, and is a
                                                                                                                                        15 resident of the United Kingdom.
                                                                                                                                        16                3.    News Group and Mr. Wootton are the defendants in an action currently
                                                                                                                                        17 pending in the Media and Communications List of the Queen's Bench Division of
                                                                                                                                        18 the High Court of England and Wales in London (the “High Court”), captioned John
                                                                                                                                        19 Christopher Depp II vs. News Group Newspapers Ltd., and Dan Wootton, Claim
                                                                                                                                        20 No. QB-2018-006323 (the “English Action”). I have been one of Petitioners’
                                                                                                                                        21 lawyers in the English Action since it was filed in 2018. Claimant John Christopher
                                                                                                                                        22 Depp II (the well-known actor who works professionally as Johnny Depp) seeks
                                                                                                                                        23 damages and an injunction in respect of an article published online on The Sun’s
                                                                                                                                        24 website on April 27, 2018, and an article published in The Sun on April 28, 2018.
                                                                                                                                        25 The trial is scheduled to commence on March 23, 2020 and is anticipated to last for
                                                                                                                                        26 2 weeks.
                                                                                                                                        27
                                                                                                                                        28   8544.5.3.9                                       2
                                                                                                                                                DECLARATION OF JEFFREY SMELE IN SUPPORT OF PETITIONERS’ APPLICATION FOR ORDER
                                                                                                                                             COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN IN FOREIGN
                                                                                                                                                                        PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-3 Filed 03/16/20 Page 3 of 9 Page ID #:25




                                                                                                                                         1                4.    Mr. Depp also filed a libel action entitled Depp v. Heard in the Circuit
                                                                                                                                         2 Court of Fairfax County, State of Virginia, Civil Action no. CL-2019-0002911,
                                                                                                                                         3 against his former wife Ms. Amber Heard in respect of a publication in the
                                                                                                                                         4 Washington Post entitled, “I spoke up against sexual violence — and faced our
                                                                                                                                         5 culture’s wrath. That has to change” (“the Virginia Action”). I am familiar with this
                                                                                                                                         6 action, which is on-going, because it has overlapping issues with the English Action.
                                                                                                                                         7 Attached hereto marked Exhibit 1 is a true and correct copy of a document entitled
                                                                                                                                         8 Declaration of Laura Divenere under the caption of the Virginia Action dated June
                                                                                                                                         9 28, 2019 (“Divenere Declaration”).
                                                                                                                                        10                5.   Attached hereto marked Exhibit 3 is a true and correct copy of a letter
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11 to SMB dated March 3, 2020, from Mr. Depp’s lawyers in the English Action,
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P




                                                                                                                                        12 Schillings International LLP, (“Schillings”), in which they identify the last known
                                                            BEVERLY HILLS, CALIFORNIA 90210
                                       232 N. CANON DRIVE




                                                                                                                                        13 contact details for Officers Saenz and Hadden. It does not provide an address for
                                                                                                                                        14 Ms. Divenere.
                                                                                                                                        15                6.   A true and correct copy of the Particulars of Claim filed on behalf of
                                                                                                                                        16 Mr. Depp in the English Action is attached hereto marked Exhibit 4
                                                                                                                                        17                7.   A true and correct copy of the Re-Amended Defense filed on behalf of
                                                                                                                                        18 our clients in the English Action is attached hereto marked Exhibit 5 (a 1 page
                                                                                                                                        19 confidential schedule has been omitted).
                                                                                                                                        20                8.   A true and correct copy of the Re-Amended Reply served on behalf of
                                                                                                                                        21 Mr. Depp in the English Action is attached hereto marked Exhibit 6 (a 1 page
                                                                                                                                        22 confidential schedule has been omitted).
                                                                                                                                        23                9.   A true and correct copy of the Hearsay Notice dated February 20, 2020,
                                                                                                                                        24 served on behalf of Mr. Depp in the English Action is attached hereto marked
                                                                                                                                        25 Exhibit 7. This was the first notice we received that Mr. Depp intended to rely on
                                                                                                                                        26 the Divenere Declaration at trial.
                                                                                                                                        27
                                                                                                                                        28   8544.5.3.9                                     3
                                                                                                                                                DECLARATION OF JEFFREY SMELE IN SUPPORT OF PETITIONERS’ APPLICATION FOR ORDER
                                                                                                                                             COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN IN FOREIGN
                                                                                                                                                                        PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-3 Filed 03/16/20 Page 4 of 9 Page ID #:26




                                                                                                                                         1                10.   A true and correct copy of the Order issued in the English Action dated
                                                                                                                                         2 March 6, 2020, is attached hereto marked Exhibit 8. And a true and correct copy of
                                                                                                                                         3 the Order issued in the English Action dated March 10, 2020, is attached hereto
                                                                                                                                         4 marked Exhibit 9. Both Orders (the “Orders”) were made by Mr. Justice Nicol, a
                                                                                                                                         5 High Court Judge who will also be the Judge at the forthcoming trial.
                                                                                                                                         6                11.   I believe that respondents Laura Divenere, Melissa Saenz and Tyler
                                                                                                                                         7 Hadden will each be crucial witnesses for my clients in the English Action. I base
                                                                                                                                         8 this belief on my knowledge of the English Action, including the pleadings and
                                                                                                                                         9 discovery, the witnesses and the evidence produced by each side, including the
                                                                                                                                        10 Divenere Declaration, and on what I have learned from other witnesses. Mr. Depp’s
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11 lawyers have given notice that they intend to rely on the Divenere Declaration at
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12 trial as hearsay evidence. It contains important allegations that are contrary to
                                       232 N. CANON DRIVE




                                                                                                                                        13 Petitioners’ position, as set forth in the Re-Amended Defense and elsewhere. As
                                                                                                                                        14 explained further below, the Orders permit them to challenge Ms. Divenere’s
                                                                                                                                        15 hearsay evidence in the Divenere Declaration by cross-examining her at the trial via
                                                                                                                                        16 video-link. Petitioners wish to cross-examine Ms. Divenere about these allegations
                                                                                                                                        17 but they will only be able to do so if this Court issues an order compelling Ms.
                                                                                                                                        18 Divenere to testify. Taking Ms. Divenere’ deposition would not be as effective as
                                                                                                                                        19 live cross-examination evidence because deposition testimony which is not directly
                                                                                                                                        20 ordered by the English Court is regarded as hearsay under English law and is
                                                                                                                                        21 unlikely to be given the same weight as live evidence at trial.
                                                                                                                                        22                12.   Practically, there is also insufficient time now for Petitioners to arrange
                                                                                                                                        23 to take a deposition of Ms. Divenere before the start of the trial on March 23, 2020.
                                                                                                                                        24 This lack of time is due to no fault on the part of Petitioners: Mr. Depp did not serve
                                                                                                                                        25 notice of his intention to rely on the Divenere Declaration as hearsay until February
                                                                                                                                        26 20, 2020. Mr. Justice Nicol gave permission to Petitioners to cross-examine Ms.
                                                                                                                                        27 Divenere at a hearing on February 26, 2020, but the relevant Orders were not
                                                                                                                                        28   8544.5.3.9                                       4
                                                                                                                                                DECLARATION OF JEFFREY SMELE IN SUPPORT OF PETITIONERS’ APPLICATION FOR ORDER
                                                                                                                                             COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN IN FOREIGN
                                                                                                                                                                        PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-3 Filed 03/16/20 Page 5 of 9 Page ID #:27




                                                                                                                                         1 finalized until March 6 and March 10. The Petitioners have acted promptly since the
                                                                                                                                         2 hearing on February 26 in trying to arrange for the voluntary testimony of Ms.
                                                                                                                                         3 Divenere without the need to make this Application, and it only became apparent to
                                                                                                                                         4 Petitioners that the Application would indeed be required on March 10, 2020. With
                                                                                                                                         5 now only a week to go until the start of trial, it will not be possible for Petitioners to
                                                                                                                                         6 depose Ms. Divenere.
                                                                                                                                         7                13.   Petitioners are particularly keen to cross-examine Ms. Divenere
                                                                                                                                         8 because they understand that Ms. Divenere was pressured into signing the Divenere
                                                                                                                                         9 Declaration and that, accordingly, it is not a true and accurate account. It is therefore
                                                                                                                                        10 crucial for Petitioners to be able to cross-examine Ms. Divenere at trial so that the
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11 Judge can properly evaluate Ms. Divenere’s evidence.
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P




                                                                                                                                                                Based on statements made to me by Ms. Heard’s lawyers, I am
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12                14.
                                       232 N. CANON DRIVE




                                                                                                                                        13 informed and believe and thereon allege that in or about early July 2019, Ms.
                                                                                                                                        14 Divenere contacted Ms. Heard and told her that she had been pressured into signing
                                                                                                                                        15 it by Adam Waldman, an attorney representing Mr. Depp in the Virginia Action. At
                                                                                                                                        16 the time, Ms. Divenere was unrepresented by counsel. Shortly before the
                                                                                                                                        17 Declaration was made, on June 22, 2019, Ms. Divenere had forwarded a text from
                                                                                                                                        18 Mr. Waldman, with her comment, “Ugh – Just wanted to let you know.” A true and
                                                                                                                                        19 correct copy of this text which was given to me by Ms. Heard’s lawyers is attached
                                                                                                                                        20 hereto marked Exhibit 10.
                                                                                                                                        21                15.   We have also recently obtained from Ms. Heard’s lawyers an audio
                                                                                                                                        22 recording of what purports to be a conversation, and a transcript thereof. A true and
                                                                                                                                        23 correct copy of this recording is attached hereto marked Exhibit 11, and a true and
                                                                                                                                        24 correct copy of the transcript is attached hereto marked Exhibit12. I have listened to
                                                                                                                                        25 the recording and read the transcript. I am informed and believe and thereon allege
                                                                                                                                        26 that this is a recording of a conversation between Ms. Heard and Ms. Divenere. In
                                                                                                                                        27 the conversation, Ms. Divenere apologizes to Ms. Heard for making the Declaration,
                                                                                                                                        28   8544.5.3.9                                     5
                                                                                                                                                DECLARATION OF JEFFREY SMELE IN SUPPORT OF PETITIONERS’ APPLICATION FOR ORDER
                                                                                                                                             COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN IN FOREIGN
                                                                                                                                                                        PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-3 Filed 03/16/20 Page 6 of 9 Page ID #:28




                                                                                                                                         1 explains that Mr. Waldman had pressured her into doing it, and even asks Ms. Heard
                                                                                                                                         2 to contact her attorneys to “get me to do a declaration too and question me so that I
                                                                                                                                         3 can say something in your favor”. In this audio recording Ms. Divenere gives a
                                                                                                                                         4 completely different account to the one set out in the Divenere Declaration. For
                                                                                                                                         5 example, she says that in the days following May 21, 2016, she did see Ms. Heard’s
                                                                                                                                         6 face looking “all swollen and red and she [Ms. Heard] had been crying” (contrary
                                                                                                                                         7 to ¶5), that she “never saw Johnny” and “didn’t really have any interaction with
                                                                                                                                         8 Johnny at all” (contrary to ¶7), and did not consider that Ms. Heard had been
                                                                                                                                         9 verbally abusive towards Ms. James (contrary to ¶8).
                                                                                                                                        10                16.   So far as we are aware, the Divenere Declaration was never filed in the
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11 Virginia Action, but shortly after it was signed, it was leaked to The Blast, a
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12 celebrity news website, which published an article about the declaration on July 15,
                                       232 N. CANON DRIVE




                                                                                                                                        13 2019. A true and correct copy of this article is attached hereto marked Exhibit 13. I
                                                                                                                                        14 am informed and believe and thereon allege that it was leaked by Mr. Depp’s
                                                                                                                                        15 lawyers as part of their campaign to denigrate Ms. Heard in the press. This was the
                                                                                                                                        16 subject of a passage in a Third Witness Statement dated February 19, 2020,
                                                                                                                                        17 submitted to the High Court by my colleague, Louis Charalambous, in which he
                                                                                                                                        18 states at ¶79, “I should add that Mr Waldman’s threat is consistent with other steps
                                                                                                                                        19 Mr Waldman has taken in the US proceedings to provide documents to the media to
                                                                                                                                        20 advance his client’s cause. Mr Waldman obtained a declaration from an individual
                                                                                                                                        21 called Laura Divenere dated 29 June 2019. I exhibit at page 108 of LC 3 a message
                                                                                                                                        22 he sent to Ms Divenere putting pressure on her to cooperate with him by providing a
                                                                                                                                        23 declaration supporting the Claimant’s account. However I have been informed by
                                                                                                                                        24 Amber Heard’s US lawyers that Ms Divenere’s declaration which I exhibit at pages
                                                                                                                                        25 109-111 of LC 3 has not ever been produced or otherwise relied on by the Claimant
                                                                                                                                        26 in the US libel proceedings. Instead it has been deployed in the media: it was
                                                                                                                                        27 attached as a link to an article published by The Blast enclosed hereto at pages 105-
                                                                                                                                        28   8544.5.3.9                                     6
                                                                                                                                                DECLARATION OF JEFFREY SMELE IN SUPPORT OF PETITIONERS’ APPLICATION FOR ORDER
                                                                                                                                             COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN IN FOREIGN
                                                                                                                                                                        PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-3 Filed 03/16/20 Page 7 of 9 Page ID #:29




                                                                                                                                         1 106 of LC 3. It is my firm belief that Mr Waldman must have supplied the
                                                                                                                                         2 declaration to Blast for publication – it is difficult to see how else they could have
                                                                                                                                         3 obtained it.”
                                                                                                                                         4                17.   Ms. Divenere is now represented by Lee A. Sherman of Callahan
                                                                                                                                         5 Thompson Sherman & Caudill, LLP, of Irvine, California. We have asked Mr.
                                                                                                                                         6 Sherman if we can interview Ms. Divenere, but he has informed our California
                                                                                                                                         7 counsel that she will not cooperate voluntarily.
                                                                                                                                         8                18.   LAPD Officers Melissa Saenz and Tyler Hadden are two of the Police
                                                                                                                                         9 Officers who responded to a 911 call on May 21, 2016 and attended the Eastern
                                                                                                                                        10 Columbia Building that evening. They were deposed in July 2016 in the course of
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11 discovery in relation to the divorce proceedings between Mr. Depp and Ms. Heard.
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12 Attached hereto marked Exhibits 15 and 16 are true and correct copies of transcripts
                                       232 N. CANON DRIVE




                                                                                                                                        13 of the depositions of Officer Melissa Saenz and Officer Tyler Hadden respectively,
                                                                                                                                        14 both taken on 18 July 2016. These depositions were taken during the divorce
                                                                                                                                        15 proceedings between Mr. Depp and Ms. Heard.
                                                                                                                                        16                19.   I wrote separate letters to Officers Saenz and Hadden dated March 6,
                                                                                                                                        17 2020, asking them to contact us to arrange for them to testify, but the officers have
                                                                                                                                        18 not responded. Attached hereto marked Exhibits 17 and 18 are true and correct
                                                                                                                                        19 copies of those letters. They were sent to some of the addresses which Mr. Depp’s
                                                                                                                                        20 lawyers in the English Action, Schillings International LLP, (“Schillings”) identified
                                                                                                                                        21 as the last known contact details for these officers in their letter dated March 3, 2020
                                                                                                                                        22 which is attached hereto marked Exhibit 3.
                                                                                                                                        23                20.   Mr. Depp has given notice that he intends to rely on the officers’
                                                                                                                                        24 deposition testimony at the trial of the English Action as hearsay evidence. As
                                                                                                                                        25 explained further below, Petitioners have obtained Orders made in the English
                                                                                                                                        26 Action dated March 6 and March 10, 2020, by Mr. Justice Nicol (a High Court
                                                                                                                                        27 Judge who will also be the Judge at the forthcoming trial) permitting them to
                                                                                                                                        28   8544.5.3.9                                      7
                                                                                                                                                DECLARATION OF JEFFREY SMELE IN SUPPORT OF PETITIONERS’ APPLICATION FOR ORDER
                                                                                                                                             COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN IN FOREIGN
                                                                                                                                                                        PROCEEDING UNDER 28 U.S.C. 1782
                                                                                                                                          Case 2:20-mc-00027 Document 1-3 Filed 03/16/20 Page 8 of 9 Page ID #:30




                                                                                                                                         1 challenge this hearsay deposition testimony of Officers Saenz and Hadden by cross-
                                                                                                                                         2 examining them at the trial via video-link. However Petitioners will only be able to
                                                                                                                                         3 cross-examine Officers Saenz and Hadden if this Court issues an order compelling
                                                                                                                                         4 them to testify. To take further depositions from Officers Saenz and Hadden would
                                                                                                                                         5 not be as effective because deposition testimony which is not directly ordered by the
                                                                                                                                         6 English court is regarded as hearsay under English law and is unlikely to be given
                                                                                                                                         7 the same weight as live evidence at trial For the same reasons as set out above in
                                                                                                                                         8 relation to Ms. Divenere, there is also insufficient time for Petitioners to arrange to
                                                                                                                                         9 take a deposition of Officers Saenz and Hadden before the start of the trial on March
                                                                                                                                        10 23, 2020.
R U F U S -I S A A C S A C L A N D &




                                                                                                                                        11                21.   This application is made in accordance with the Orders made in the
                                                                                              Tel (310) 274-3803 • Fax (310) 860-2430
       G R A NT H A M L L P
                                                            BEVERLY HILLS, CALIFORNIA 90210




                                                                                                                                        12 English Action dated March 6 and 10, 2020, by Mr. Justice Nicol, a High Court
                                       232 N. CANON DRIVE




                                                                                                                                        13 Judge, who gave permission for Respondents to give live cross-examination
                                                                                                                                        14 evidence at trial via video link. True and correct copies of those Orders are attached
                                                                                                                                        15 hereto marked Exhibits . These Orders of Mr. Justice Nicol were made following
                                                                                                                                        16 hearings in which Mr. Depp was legally represented (and, in the case of the Order
                                                                                                                                        17 dated March 6, was personally present in Court). Mr. Depp’s attorney made clear
                                                                                                                                        18 that Mr. Depp had no objection to those Orders being made, provided that
                                                                                                                                        19 Petitioners made the necessary arrangements for these individuals to be cross-
                                                                                                                                        20 examined. This is what Petitioners now seek to do.
                                                                                                                                        21                22.   I have been working as a solicitor since 2008 and have been present at
                                                                                                                                        22 many trials or hearings at the High Court. Consequently, I am familiar with its rules
                                                                                                                                        23 and practices. The High Court usually finishes the court day by 4:30 or at the latest
                                                                                                                                        24 5:00 pm each day, and rarely agrees to continue beyond that time.
                                                                                                                                        25                ///
                                                                                                                                        26                ///
                                                                                                                                        27                ///
                                                                                                                                        28   8544.5.3.9                                     8
                                                                                                                                                DECLARATION OF JEFFREY SMELE IN SUPPORT OF PETITIONERS’ APPLICATION FOR ORDER
                                                                                                                                             COMPELLING TESTIMONY OF LAURA DIVENERE, MELISSA SAENZ AND TYLER HADDEN IN FOREIGN
                                                                                                                                                                        PROCEEDING UNDER 28 U.S.C. 1782
Case 2:20-mc-00027 Document 1-3 Filed 03/16/20 Page 9 of 9 Page ID #:31
